Citation Nr: 0402746	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in September 2002, the appellant 
indicated that he desired to have a videoconference hearing 
before a Veterans Law Judge (VLJ) of the Board.  

The hearing was conducted in June 2003 but the tape was 
inaudible and a transcript could not be obtained.  The Board 
in December 2003 notified the veteran of this problem and 
offered to schedule another hearing in his claim.  

In January 2004, the veteran advised the Board that he wished 
to attend a hearing before a travel VLJ of the Board at the 
RO rather than via a videoconference format.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  As to the notice requirements of the VCAA, the 
Board directs the attention of the VBA AMC to Pellegrini v. 
Principi, No. 01-944 (U.S. Vet. App. January 13, 2004.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) 
(2003).  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the VBA 
AMC for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.


3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a traveling 
Veterans Law Judge sitting at the RO as 
soon as it may be feasible.  

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


